Case: 21-60550     Document: 00516192054          Page: 1    Date Filed: 02/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 4, 2022
                                   No. 21-60550
                                                                           Lyle W. Cayce
                                                                                Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Terrance Carvell Guinn,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 5:99-CR-8-1


   Before Davis, Willett, and Oldham, Circuit Judges.
   Per Curiam:*
          Terrance Carvell Guinn pleaded guilty in 1999 to one count of
   possession of a firearm by a convicted felon in violation of 18 U.S.C.
   § 922(g)(1). The predicate felony was Guinn’s 1997 Louisiana conviction for
   possession of a controlled substance with intent to distribute. As part of his
   plea agreement, Guinn waived the right to contest the conviction or sentence


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60550       Document: 00516192054              Page: 2   Date Filed: 02/04/2022




                                         No. 21-60550


   in any post-conviction proceeding. In 2020, after Guinn had fully discharged
   his federal sentence, the State of Louisiana expunged his 1997 drug
   conviction. Guinn initiated this postconviction proceeding shortly thereafter,
   seeking a writ of audita querela vacating his federal conviction based on the
   expungement of the predicate felony. He wanted his § 922(g)(1) conviction
   set aside so that he could obtain occupational and professional licenses
   through the Securities and Exchange Commission.
          The district court denied relief, holding that the collateral review
   waiver incorporated into Guinn’s plea agreement precluded his challenge
   and that, even absent a waiver, Guinn would not be entitled to relief on the
   merits because the expungement did not invalidate his federal felon-in-
   possession conviction. Guinn then filed a motion for reconsideration under
   FED. R. CIV. P. 59(e), repeating his earlier arguments for postconviction
   relief. The district court denied the motion.
          Guinn appeals the district court’s denials of his petition for a writ of
   audita querela and motion for reconsideration. The government, for its part,
   moves to dismiss the appeal or, alternatively, for summary affirmance. For
   the reasons explained below, we hold that this action is barred by Guinn’s
   collateral-review waiver and DISMISS the appeal.
                                     *        *         *
          Guinn seeks postconviction relief in the form of a writ of audita
   querela. This common-law procedural device is used to challenge an initially
   valid judgment that has become invalid due to a legal defect that arose after
   its rendition. See United States v. Miller, 599 F.3d 484, 487 (5th Cir. 2010).
   While the writ of audita querela has been expressly abolished in civil cases,
   we have “acknowledged, with some reservation, that the writ . . . might . . .
   survive in criminal adjudications, if there is a gap for it to fill.” Id. at 488.




                                              2
Case: 21-60550      Document: 00516192054          Page: 3    Date Filed: 02/04/2022




                                    No. 21-60550


          We need not decide whether the writ is generally available in criminal
   cases, however, because we conclude that Guinn’s waiver of his right to seek
   postconviction relief bars his present action seeking audita querela relief.
   Guinn, as part of his plea agreement, “expressly waive[d] the right to contest
   the conviction and/or sentence or the manner in which the conviction was
   imposed in any post-conviction proceeding, including but not limited to a
   motion brought under § 2255, Title 28, United States Code . . . .” A
   collateral-review waiver of this type is enforceable if it “was knowing and
   voluntary,” and “applies to the circumstances at hand, based on the plain
   language of the agreement.” United States v. Barnes, 953 F.3d 383, 386 (5th
   Cir. 2020) (quoting United States v. Kelly, 915 F.3d 344, 348 (5th Cir. 2019)).
          Guinn does not deny that he knowingly and voluntarily waived his
   right to seek postconviction relief. Instead, he argues that the waiver does not
   bar this postconviction proceeding. We disagree. Guinn seeks a writ of audita
   querela setting aside his 1999 conviction. In doing so, he is inarguably
   attempting to “contest [that] conviction . . . in a[] post-conviction
   proceeding”—which, by the plain language of his plea agreement, he
   surrendered the right to do. See Dong Qi Ming v. United States, 2013 WL
   2397674, at *5 (S.D.N.Y. May 31, 2013) (collateral-review waiver barred
   challenge to conviction via writ of audita querela). Indeed, we held in an
   earlier case that Guinn’s plea agreement barred an attempt to challenge his
   conviction via the writ of coram nobis. See United States v. Guinn, 310 F.
   App’x 693, 694 (5th Cir. 2009). We see no reason why the same waiver would
   not also bar a similar challenge by way of a writ of audita querela. Moreover,
   Guinn’s waiver is enforceable even though he seeks to set aside his conviction
   based on a legal development (expungement of his predicate conviction) that
   occurred after he waived his right to seek postconviction relief. See United
   States v. Burns, 433 F.3d 442, 446–51 (5th Cir. 2005).




                                          3
Case: 21-60550      Document: 00516192054            Page: 4   Date Filed: 02/04/2022




                                      No. 21-60550


          Finally, Guinn argues that even if his collateral-review waiver is valid
   and bars his petition for a writ of audita querela, we should decline to enforce
   the waiver because doing so would result in a miscarriage of justice. While
   some circuits have recognized a miscarriage-of-justice exception to the
   enforceability of collateral-review waivers, see, e.g., United States v. Cudjoe,
   634 F.3d 1163, 1167 (10th Cir. 2011), this court has thus far “declined
   explicitly either to adopt or to reject it,” Barnes, 953 F.3d at 389. We need
   not determine the validity of such an exception here because Guinn’s briefing
   of the issue, which consists of some conclusory statements that enforcing the
   waiver would result in a miscarriage of justice, is plainly inadequate, in that
   he does not “explain the proper scope of th[e] exception, . . . cite any cases
   purporting to do so, or . . . detail how and why it should apply to his case.”
   Id. “By only briefly alluding to that theory,” Guinn has forfeited “any
   contention that [the miscarriage-of-justice] exception applies.” Id.
                                  *        *         *
          Because Guinn waived his right to bring this postconviction challenge,
   this appeal is DISMISSED.




                                           4